          Case 2:19-cr-00356-PD Document 86 Filed 08/21/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
          v.                                  :      Crim. No. 19-356
                                              :      Civ. No. 20-cv-3351
                                              :
ANDREW BERKOWITZ                              :

                                        ORDER

       AND NOW, this 21st day of August, 2020, it is hereby ORDERED that Defendant’s

Motion for Reconsideration (20-cv-03351, Doc. No. 7) of my July 28, 2020 Order (20-cv-03351,

Doc. No. 5) is DENIED.

                                                        AND IT IS SO ORDERED.

                                                        /s/ Paul S. Diamond
                                                        _________________________
                                                        Paul S. Diamond, J.
